In a proceeding pursuant to Election Law article 16 to invalidate a certificate of nomination naming Andrew P. O’Rourke as the candidate of the Independence Party for the public office of Justice of the Supreme Court for the Ninth Judicial District in a general election to be held on November 7, 2000, the appeal is from an order of the Supreme Court, Westchester County (Nastasi, J.), entered October 23, 2000, which denied the petition and dismissed the proceeding.
Ordered that the order is reversed, on the law, without costs or disbursements, the order to show cause signed by Justice *729Nastasi on October 6, 2000, is vacated, the order to show cause signed by Justice Bellantoni on October 4, 2000, is reinstated, and the matter is remitted to the Supreme Court, Westchester County, for further proceedings consistent herewith.
A court of coordinate jurisdiction has no authority to rule on a matter already reviewed by another Judge of equal authority (see, Belcher Co. v City of New York, 157 AD2d 585, 586; Kleinberg v American Mayflower Life Ins. Co., 106 AD2d 268). Therefore, the order to show cause signed by Justice Nastasi is vacated and the order to show cause signed by Justice Bellantoni is reinstated. Since the petitioner timely served the respondents with the petition pursuant to Justice Bellantoni’s order to show cause, this matter is remitted to the Supreme Court, Westchester County, for a hearing and determination on the merits. Bracken, J. P., Thompson, Friedmann and Krausman, JJ., concur.